 



Exhibit 10.2

GUARANTY AGREEMENT

     THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of June 24,
2005, is made by EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME
A PARTY HERETO BE EXECUTION OF A GUARANTY JOINDER AGREEMENT (each a “Guarantor”
and collectively the “Guarantors”) to BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States, as
administrative agent (in such capacity, the “Administrative Agent”) for each of
the lenders (the “Lenders” now or hereafter party to the Credit Agreement
defined below (collectively with the Administrative Agent, and certain other
Persons parties to Related Credit Arrangements as more particularly described in
Section 19 hereof, the “Secured Parties”). All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

W I T N E S S E T H:

     WHEREAS, the Secured Parties have agreed to provide to Granite Construction
Incorporated (the “Borrower”) a revolving credit facility with a letter of
credit and swing line sublimit pursuant to the terms of that certain Credit
Agreement dated as of June 24, 2005, among the Borrower, the Administrative
Agent and the Lenders (as from time to time amended, revised, modified,
supplemented or amended and restated, the “Credit Agreement”); and

     WHEREAS, each Guarantor is, directly or indirectly, a Material Subsidiary
of the Borrower and will materially benefit from the Loans made and to be made,
and the Letters of Credit issued and to be issued, under the Credit Agreement;
and

     WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

     WHEREAS, a material part of the consideration given in connection with and
as an inducement to the execution and delivery of the Credit Agreement by the
Secured Parties was the obligation of the Borrower to cause each Material
Subsidiary that is not an Unrestricted Subsidiary to be a Guarantor and to enter
into this Guaranty Agreement, and the Secured Parties are unwilling to extend
and maintain the credit facilities provided under the Loan Documents unless the
Guarantors enter into this Guaranty Agreement;

     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:

     1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Secured Parties the payment and performance in full of
the Guaranteed Liabilities (as defined below). For all purposes of this Guaranty
Agreement, “Guaranteed Liabilities” means: (a) the Borrower’s prompt payment in
full, when due or declared due and at all such times, of all Obligations and all
other amounts pursuant to the terms of the Credit Agreement, the Notes, and all
other Loan Documents heretofore, now or at any time or times hereafter owing,
arising, due

 



--------------------------------------------------------------------------------



 



or payable from the Borrower to any one or more of the Secured Parties,
including principal, interest, premiums and fees (including, but not limited to,
loan fees and Attorney Costs); (b) the Borrower’s prompt, full and faithful
performance, observance and discharge of each and every agreement, undertaking,
covenant and provision to be performed, observed or discharged by the Borrower
under the Credit Agreement, the Notes and all other Loan Documents; and
(c) subject to Section 19, the prompt payment in full by each Loan Party, when
due or declared due and at all such times, of obligations and liabilities now or
hereafter arising under Related Credit Arrangements (as defined below). The
Guarantors’ obligations to the Secured Parties under this Guaranty Agreement are
hereinafter collectively referred to as the “Guarantors’ Obligations” and, with
respect to each Guarantor individually, the “Guarantor’s Obligations”.
Notwithstanding the foregoing, the liability of each Guarantor individually with
respect to its Guarantor’s Obligations shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of any applicable state law.

     Each Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitation in the immediately preceding
sentence) for the Guaranteed Liabilities.

     For purposes of this Guaranty Agreement: (i) “Related Swap Contracts” means
all Swap Contracts which are entered into or maintained by any Loan Party with a
Lender or Affiliate of a Lender in connection with Indebtedness of the Borrower
and which are not prohibited by the express terms of the Loan Documents; (ii)
“Related Treasury Management Arrangements” means all arrangements for the
delivery of treasury management services to or for the benefit of any Loan Party
which are entered into or maintained with a Lender or Affiliate of a Lender and
which are not prohibited by the express terms of the Loan Documents; and (iii)
“Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management Arrangements.

     2. Payment. If the Borrower shall default in payment or performance of any
of the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
any Event of Default under the Credit Agreement, then any or all of the
Guarantors will, upon demand thereof by the Administrative Agent, fully pay to
the Administrative Agent, for the benefit of the Secured Parties, subject to any
restriction on each Guarantor’s Obligations set forth in Section 1 hereof, an
amount equal to all the Guaranteed Liabilities then due and owing.

     3. Absolute Rights and Obligations. This is a guaranty of payment and not
of collection. The Guarantors’ Obligations under this Guaranty Agreement shall
be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement to which it is a party by
reason of:

     (a) any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument

2



--------------------------------------------------------------------------------



 



creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

     (b) any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;

     (c) any acceleration of the maturity of any of the Guaranteed Liabilities,
of the Guarantor’s Obligations of any other Guarantor, or of any other
obligations or liabilities of any Person under any of the Related Agreements;

     (d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

     (e) any dissolution of the Borrower or any Guarantor or any other party to
a Related Agreement, or the combination or consolidation of the Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of the Borrower or any Guarantor or
any other party to a Related Agreement;

     (f) any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;

     (g) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);

     (h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

     (i) any rights it has to require the Secured Parties (or any of them) to
marshal, foreclose upon, sell, or otherwise realize upon or collect or apply any
particular part of any other assets securing any of the Guaranteed Liabilities
(including any rights arising by virtue of Sections 2899 and 3433 of the
California Civil Code);

3



--------------------------------------------------------------------------------



 



     (j) any and all benefits or defenses, if any, arising directly or
indirectly under any one or more of Sections 2799, 2808, 2809, 2810, 2815, 2819,
2820, 2821, 2822, 2838, 2839, 2845, 2848, 2849, and 2850 of the California Civil
Code, Sections 580a, 580b, 580c, 580d, and 726 of the California Code of Civil
Procedure, and Sections 3116, 3118, 3119, 3419, 3605, 9504, 9505, and 9507 of
the California Uniform Commercial Code; and

     (j) any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation (i) any right to require or claim that resort be
had to the Borrower or any other Loan Party or to any collateral in respect of
the Guaranteed Liabilities or Guarantors’ Obligations and (ii) the operation of
Sections 580a, 580b, 580d, or 726 of the California Code of Civil Procedure or
any similar law of the State of California or any other jurisdiction.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment as herein provided.

     4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid
in lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Secured Party with respect thereto as against the Borrower, or cause or permit
to be invoked any alteration in the time, amount or manner of payment by the
Borrower of any or all of the Guaranteed Liabilities.

     5. Events of Default. Without limiting the provisions of Section 2 hereof,
in the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable.

     6. Subordination. Until this Guaranty Agreement is terminated in accordance
with Section 22 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Borrower, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Secured Party
and arising under the Loan Documents or the Related Credit Arrangements. All
amounts due under such subordinated debts, liabilities, or obligations shall,
upon the occurrence and during the continuance of an Event of Default, be
collected and, upon request by the Administrative Agent, paid over forthwith to
the Administrative Agent for the benefit of the Secured Parties on account of
the Guaranteed Liabilities, the Guarantors’ Obligations, or such other
obligations, as applicable, and,

4



--------------------------------------------------------------------------------



 



after such request and pending such payment, shall be held by such Guarantor as
agent and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of such Guarantor.

     7. Suits. Each Guarantor from time to time shall pay to the Administrative
Agent for the benefit of the Secured Parties, on demand, at the Administrative
Agent’s place of business set forth in the Credit Agreement or such other
address as the Administrative Agent shall give notice of to such Guarantor, the
Guarantors’ Obligations as they become or are declared due, and in the event
such payment is not made forthwith, the Administrative Agent may proceed to suit
against any one or more or all of the Guarantors. At the Administrative Agent’s
election, one or more and successive or concurrent suits may be brought hereon
by the Administrative Agent against any one or more or all of the Guarantors,
whether or not suit has been commenced against the Borrower, any other
Guarantor, or any other Person and whether or not the Secured Parties have taken
or failed to take any other action to collect all or any portion of the
Guaranteed Liabilities or have taken or failed to take any actions against any
collateral securing payment or performance of all or any portion of the
Guaranteed Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3 hereof.

     8. Set-Off and Waiver. Each Guarantor waives any right to assert against
any Secured Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
the Borrower or any or all of the Secured Parties without waiving any additional
defenses, set-offs, counterclaims or other claims otherwise available to such
Guarantor. For the purposes of this Section 8, all remittances and property
shall be deemed to be in the possession of a Secured Party as soon as the same
may be put in transit to it by mail or carrier or by other bailee.

     9. Waiver of Notice; Subrogation.

     (a) Each Guarantor hereby waives to the extent permitted by law notice of
the following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of the Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each Guarantor agrees that each Secured Party may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Secured Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

5



--------------------------------------------------------------------------------



 



     (b) Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Secured Parties upon
demand by the Administrative Agent to such Guarantor without the Administrative
Agent being required, such Guarantor expressly waiving to the extent permitted
by law any right it may have to require the Administrative Agent, to
(i) prosecute collection or seek to enforce or resort to any remedies against
the Borrower or any other Guarantor or any other guarantor of the Guaranteed
Liabilities, or (ii) seek to enforce or resort to any remedies with respect to
any security interests, Liens or encumbrances granted to the Administrative
Agent or any Lender or other party to a Related Agreement by the Borrower, any
other Guarantor or any other Person on account of the Guaranteed Liabilities or
any guaranty thereof, including in either case any defense based upon an
election of remedies by any Secured Party under the provisions of Sections 580a,
580b, 580d, and 726 of the California Code of Civil Procedure or any similar law
of the State of California or any other jurisdiction. In making this waiver,
each Guarantor specifically acknowledges that it understands and is aware that,
under Sections 580b and 580d of the California Code of Civil Procedure, if the
Secured Parties (or any of them) conducted a nonjudicial foreclosure sale of
real property collateral: (i) such Secured Party(ies) would lose the right to
pursue the Borrower for any deficiency that might remain following such sale;
(ii) if such Guarantor were to pay such deficiency following such sale, it would
be precluded from pursuing the Borrower for reimbursement; and (iii) as a
result, such Secured Party(ies) would be prevented from pursuing such Guarantor
for such deficiency following such sale. IT IS FURTHER EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY
AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

     (c) Each Guarantor further agrees with respect to this Guaranty Agreement
that it shall have no right of subrogation, reimbursement, contribution or
indemnity, nor any right of recourse to security for the Guaranteed Liabilities
unless and until 93 days immediately following the Facility Termination Date (as
defined below) shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its assets.
This waiver is expressly intended to prevent the existence of any claim in
respect to such subrogation, reimbursement, contribution or indemnity by any
Guarantor against the estate of any other Loan Party within the meaning of
Section 101 of the Bankruptcy Code, in the event of a subsequent case involving
any other Loan Party. If an amount shall be paid to any Guarantor on account of
such rights at any time prior to termination of this Guaranty Agreement in
accordance with the provisions of Section 22 hereof, such amount shall be held
in trust for the benefit of the Secured Parties and shall forthwith be paid to
the Administrative Agent, for the benefit of the Secured Parties, to be credited
and applied

6



--------------------------------------------------------------------------------



 



upon the Guarantors’ Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement or otherwise as the Secured Parties may
elect. The agreements in this subsection shall survive repayment of all of the
Guarantors’ Obligations, the termination or expiration of this Guaranty
Agreement in any manner, including but not limited to termination in accordance
with Section 22 hereof, and occurrence of the Facility Termination Date. For
purposes of this Guaranty Agreement, “Facility Termination Date” means the date
as of which all of the following shall have occurred: (a) the Borrower shall
have permanently terminated the credit facilities under the Loan Documents by
final payment in full of all Outstanding Amounts, together with all accrued and
unpaid interest and fees thereon, other than (i) the undrawn portion of Letters
of Credit and (ii) all letter of credit fees relating thereto accruing after
such date (which fees shall be payable solely for the account of the L/C Issuer
and shall be computed (based on interest rates and the Applicable Rate then in
effect) on such undrawn amounts to the respective expiry dates of the Letters of
Credit), in each case as have been fully Cash Collateralized or as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the L/C Issuer shall have been made; (b) all Commitments shall have
terminated or expired; (c) the obligations and liabilities of the Borrower and
each other Loan Party under all Related Credit Arrangements shall have been
fully, finally and irrevocably paid and satisfied in full and the Related Credit
Arrangements shall have expired or been terminated, or other arrangements
satisfactory to the counterparties shall have been made with respect thereto;
and (d) the Borrower and each other Loan Party shall have fully, finally and
irrevocably paid and satisfied in full all of their respective obligations and
liabilities arising under the Loan Documents, including with respect to the
Borrower and the Obligations (except for future obligations consisting of
continuing indemnities and other contingent Obligations of the Borrower or any
Loan Party that may be owing to any Agent-Related Person or any Lender pursuant
to the Loan Documents and expressly survive termination of the Credit Agreement
or any other Loan Document).

     10. Effectiveness; Enforceability. This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Secured Parties may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Secured Parties by written notice directed to such
Guarantor in accordance with Section 24 hereof.

     11. Representations and Warranties. Each Guarantor warrants and represents
to the Administrative Agent, for the benefit of the Secured Parties, that it is
duly authorized to execute and deliver this Guaranty Agreement (or the Guaranty
Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement (or the
Guaranty Joinder Agreement to which it is a party, as applicable) has been duly
executed and delivered on behalf of such Guarantor by its duly authorized
representatives; that this Guaranty Agreement (and any Guaranty Joinder
Agreement to which such Guarantor is a party) is legal, valid, binding and
enforceable against such Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights

7



--------------------------------------------------------------------------------



 



generally and by general equitable principles; and that such Guarantor’s
execution, delivery and performance of this Guaranty Agreement (and any Guaranty
Joinder Agreement to which such Guarantor is a party) do not violate or
constitute a breach of any of its Organizational Documents, any agreement or
instrument to which such Guarantor is a party, or any law, order, regulation,
decree or award of any governmental authority or arbitral body to which it or
its properties or operations is subject.

     12. Expenses. Each Guarantor agrees to be jointly and severally liable for
the payment of all reasonable fees and expenses, including Attorney Costs,
incurred by any Secured Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.

     13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.

     14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Secured Parties, as
such Guarantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Guaranty Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

     15. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Secured Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has full and
complete access to the Loan Parties’ books and records and to such Other
Information; (b) such Guarantor is not relying on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Guaranty
Joinder Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of the Borrower, the
Borrower’s financial condition and affairs, the “Other Information”, and such
other matters as it deems material in deciding to provide this Guaranty
Agreement (and any Guaranty Joinder Agreement) and is fully aware of the same;
and (e) such Guarantor has not depended or relied on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, for
any information

8



--------------------------------------------------------------------------------



 



whatsoever concerning the Borrower or the Borrower’s financial condition and
affairs or any other matters material to such Guarantor’s decision to provide
this Guaranty Agreement (and any Guaranty Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Guarantor agrees that no Secured Party has any
duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning the Borrower or the Borrower’s financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if such Guarantor receives any such information from
any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, such Guarantor will independently verify the
information and will not rely on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, with respect to such
information.

     16. Rules of Interpretation. The rules of interpretation contained in
Sections 1.02 and 1.10 of the Credit Agreement shall be applicable to this
Guaranty Agreement and each Guaranty Joinder Agreement and are hereby
incorporated by reference. All representations and warranties contained herein
shall survive the delivery of documents and any extension of credit referred to
herein or guaranteed hereby.

     17. Entire Agreement. This Guaranty Agreement and each Guaranty Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 22, neither this Guaranty Agreement nor any Guaranty Joinder Agreement
nor any portion or provision hereof or thereof may be changed, altered,
modified, supplemented, discharged, canceled, terminated, or amended orally or
in any manner other than as provided in the Credit Agreement.

     18. Binding Agreement; Assignment. This Guaranty Agreement, each Guaranty
Joinder Agreement and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto and
thereto, and to their respective heirs, legal representatives, successors and
assigns; provided, however, that no Guarantor shall be permitted to assign any
of its rights, powers, duties or obligations under this Guaranty Agreement, any
Guaranty Joinder Agreement or any other interest herein or therein without the
prior written consent of the Administrative Agent. Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.07 thereof concerning assignments and
participations. All references herein to the Administrative Agent shall include
any successor thereof.

9



--------------------------------------------------------------------------------



 



     19. Related Credit Arrangements. All obligations of any Loan Party under
Related Credit Arrangements to which any Lender or its Affiliates are a party
shall be deemed to be Guaranteed Liabilities in accordance with Section 1, and
each Lender or Affiliate of a Lender party to any such Related Credit
Arrangement shall be deemed to be a Secured Party hereunder with respect to such
Guaranteed Liabilities; provided, however, that such obligations shall cease to
be Guaranteed Liabilities at such time, prior to the Facility Termination Date,
as such Person (or Affiliate of such Person) shall cease to be a “Lender” under
the Credit Agreement.

     No Person who obtains the benefit of this Guaranty Agreement by virtue of
the provisions of this Section and the definition of “Secured Parties” and
“Guaranteed Liabilities” shall have, prior to the Facility Termination Date, any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Guarantors’ Obligations (including the release or modification of any
Guarantors’ Obligations or security therefor) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents. Each
Secured Party not a party to the Credit Agreement who obtains the benefit of
this Guaranty Agreement by virtue of the provisions of this Section and the
definition of “Secured Parties” and “Guaranteed Liabilities” shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, and that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each Agent-Related Person shall be entitled to all the rights,
benefits and immunities conferred under Article IX of the Credit Agreement.

     20. Severability. The provisions of this Guaranty Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

     21. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 21, the provisions of Section 10.11 of the Credit
Agreement shall be applicable to this Guaranty Agreement.

     22. Termination. Subject to reinstatement pursuant to Section 13 hereof,
this Guaranty Agreement and each Guaranty Joinder Agreement, and all of the
Guarantors’ Obligations hereunder (excluding those Guarantors’ obligations
relating to Guaranteed Liabilities that expressly survive such termination)
shall terminate on the Facility Termination Date.

     23. Remedies Cumulative; Late Payments. All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Secured Party provided by law or under the
Credit Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit

10



--------------------------------------------------------------------------------



 



extensions pursuant to the Credit Agreement and other Related Agreements shall
be conclusively presumed to have been made or extended, respectively, in
reliance upon each Guarantor’s guaranty of the Guaranteed Liabilities pursuant
to the terms hereof. Any amounts not paid when due under this Guaranty Agreement
shall bear interest at the Default Rate.

     24. Notices. Any notice required or permitted hereunder or under any
Guaranty Joinder Agreement shall be given, (a) with respect to each Guarantor,
at the address of the Borrower indicated in Schedule 10.02 of the Credit
Agreement and (b) with respect to the Administrative Agent or any other Secured
Party, at the Administrative Agent’s address indicated in Schedule 10.02 of the
Credit Agreement. All such addresses may be modified, and all such notices shall
be given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

     25. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Guaranty Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty Agreement shall be deemed to include such Person
as a Guarantor hereunder.

     26. Revocation. Each Guarantor absolutely, unconditionally, knowingly, and
expressly waives any right to revoke such Guarantor’s guaranty obligation
hereunder as to future Guaranteed Liabilities and, in light thereof, all
protection afforded such Guarantor under Section 2815 of the California Civil
Code. Each Guarantor fully realizes and understands that, upon execution of this
Agreement, such Guarantor will not have any right to revoke this Agreement as to
any future indebtedness and, thus, may have no control over such Guarantor’s
ultimate responsibility for the amount and nature of the Guaranteed Liabilities.

     27. Governing Law; Venue; Waiver of Jury Trial. The provisions of Section
10.15 and 10.16(d) of the Credit Agreement are hereby incorporated by reference
as if fully set forth herein; provided, that in such sections, as incorporated
herein, references to the Credit Agreement shall be deemed to be references to
the Guaranty Agreement.

[Signature page follows.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Guaranty Agreement as of the day and year first written above.

GUARANTORS:

              GRANITE CONSTRUCTION COMPANY     a California corporation
 
       
 
  By:   /s/ William G. Dorey
 
       
 
  Name:   William G. Dorey
 
  Title:   Chief Executive Officer
 
       
 
  By:   /s/ William E. Barton
 
       
 
  Name:   William E. Barton
 
  Title:   Chief Financial Officer
 
            GRANITE HALMAR CONSTRUCTION COMPANY, INC.     a New York corporation
 
       
 
  By:   /s/ William G. Dorey
 
       
 
  Name:   William G. Dorey
 
  Title:   Chief Executive Officer
 
       
 
  By:   /s/ William E. Barton
 
       
 
  Name:   William E. Barton
 
  Title:   Chief Financial Officer
 
            GRANITE LAND COMPANY     a California corporation
 
       
 
  By:   /s/ Scott D. Wolcott
 
       
 
  Name:   Scott D. Wolcott
 
  Title:   President
 
       
 
  By:   /s/ William E. Barton
 
       
 
  Name:   William E. Barton
 
  Title:   Senior Vice President

 



--------------------------------------------------------------------------------



 



              GILC, LP     a California limited partnership
 
       
 
  By:   GILC INCORPORATED
 
      its general partner
 
       
 
  By:   /s/ William E. Barton
 
       
 
  Name:   William E. Barton
 
  Title:   Chief Executive Officer
 
       
 
  By:   /s/ R.C. Allbritton
 
       
 
  Name:   R.C. Allbritton
 
  Title:   Chief Financial Officer
 
            INTERMOUNTAIN SLURRY SEAL, INC.     a Wyoming corporation
 
       
 
  By:   /s/ Michael L. Thomas
 
       
 
  Name:   Michael L. Thomas
 
  Title:   Chief Executive Officer
 
       
 
  By:   /s/ David J. Brunton
 
       
 
  Name:   David J. Brunton
 
  Title:   Chief Financial Officer
 
            POZZOLAN PRODUCTS COMPANY (P.P.C.)     a Utah corporation
 
       
 
  By:   /s/ Michael L. Thomas
 
       
 
  Name:   Michael L. Thomas
 
  Title:   Chief Executive Officer
 
       
 
  By:   /s/ David J. Brunton
 
       
 
  Name:   David J. Brunton
 
  Title:   Chief Financial Officer

Guaranty Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:
 
            BANK OF AMERICA, N.A., as Administrative
 
  Agent    
 
       
 
  By:   /s/ Brenda H. Little
 
       
 
  Name:   Brenda H. Little
 
  Title:   Assistant Vice President

Guaranty Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Form of Guaranty Joinder Agreement

GUARANTY JOINDER AGREEMENT

     THIS GUARANTY JOINDER AGREEMENT (the “Guaranty Joinder Agreement”), dated
as of                     , 20___is made by
                                        , a                      (the “Joining
Guarantor”), delivered to BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) under that certain Credit
Agreement (as amended, revised, modified, supplemented or amended and restated
from time to time, the “Credit Agreement”), dated as of June 24, 2005, by and
among Granite Construction Incorporated (the “Borrower”), the Lenders party
thereto and the Administrative Agent. All capitalized terms not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement.

     WHEREAS, the Joining Guarantor is a Subsidiary and required by the terms of
the Credit Agreement to become a “Guarantor” under the Credit Agreement and be
joined as a party to the Guaranty; and

     WHEREAS, the Joining Guarantor will materially benefit directly and
indirectly from the credit facilities made available and to be made available to
the Borrower by the Lenders under the Credit Agreement; and

     NOW, THEREFORE, the Joining Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Secured Parties (as defined in the
Guaranty and including any Lender or Affiliate of any Lender party to any
Related Credit Arrangement):

     1. Joinder. The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty as a Guarantor and bound by all
the terms, conditions, obligations, liabilities and undertakings of each
Guarantor or to which each Guarantor is subject thereunder, including without
limitation the joint and several, unconditional, absolute, continuing and
irrevocable guarantee to the Administrative Agent for the benefit of the Secured
Parties of the payment and performance in full of the Guaranteed Liabilities (as
defined in the Guaranty) whether now existing or hereafter arising, all with the
same force and effect as if the Joining Guarantor were a signatory to the
Guaranty.

     2. Affirmations. The Joining Guarantor hereby acknowledges and reaffirms as
of the date hereof with respect to itself, its properties and its affairs each
of the waivers, representations, warranties, acknowledgements and certifications
applicable to any Guarantor contained in the Guaranty.

     3. Severability. The provisions of this Guaranty Joinder Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or

Guaranty Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



enforceability of any other provision hereof, but this Guaranty Joinder
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.

     4. Counterparts. This Guaranty Joinder Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Guarantor. Without limiting the foregoing
provisions of this Section 4, the provisions of Section 10.11 of the Credit
Agreement shall be applicable to this Guaranty Joinder Agreement.

     5. Delivery. Joining Guarantor hereby irrevocably waives notice of
acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents and the Related Credit Arrangements made and
maintained, in reliance on this Guaranty Joinder Agreement and the Guarantor’s
joinder as a party to the Guaranty as herein provided.

     6. Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 27
of the Guaranty are hereby incorporated by reference as if fully set forth
herein.

[Signature page follows.]

Guaranty Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered
this Guaranty Joinder Agreement as of the day and year first written above.

              JOINING GUARANTOR:
 
             
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Guaranty Agreement
Signature Page

 